Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EATON VANCE TAX FREE RESERVES Supplement to Prospectus dated May 1, 2008 The following replaces the first paragraph under Management and Organization: Management. The Funds investment adviser is Eaton Vance Management (Eaton Vance), with offices at The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109. Eaton Vance has been managing assets since 1924 and managing mutual funds since 1931. Eaton Vance and its affiliates currently manage over $150 billion on behalf of mutual funds, institutional clients and individuals. May 28, 2008 TFRPS
